DISSENTING OPINION OE
PETERS, C. X
I respectfully dissent from so much of the foregoing opinion as holds that the plaintiff made ont a prima facie case of execution by the Hawaii Soap Company, Limited, of the note sued upon. The defendant filed a general denial which put in issue all the material allegations of the complaint. One of the material allegations of the plaintiff’s complaint was that the defendant, Hawaii Soap Company, Limited, made, executed and delivered the note in question. There is not a scintilla of evidence going to show that T. Ono upon the date of the execution of the note or at any other time was the treasurer of the Hawaii Soap Company, Limited, or that he was expressly authorized to affix the signature of the company to the note. *541This is admitted by the plaintiff. The majority opinion apparently proceeds upon the theory that T. Ono, a stranger, was impliedly authorized by the company to affix its signature to the note by reason of acts and conduct on the part of the latter estopping it from denying its signature or by reason of the ratification of the note after its execution.
I fail to discern in the evidence any acts or conduct on the part of the Hawaii Soap Company, Limited, constituting legal estoppel. There is no evidence that the company held out T. Ono as the treasurer of the company or that it directly or indirectly authorized the execution or delivery of the note.
The majority opinion states that the evidence is that it was delivered to the “payee by the maker by Mr. Akira acting for the Hawaii Soap Company.” It is true that Mr. Dias the teller of the payee bank testified on cross-examination that the note was delivered to him by the “makers” but immediately upon a repetition of the question he corrected his statement and said that it was delivered to the bank by Akira. Akira was an indorser and not a maker. The evidence of Mr. Dias is as follows: “Q Who delivered the note to you? A The makers. Q Did Muraki deliver that note to you personally? A He did not. It was delivered by Mr. Akira acting for the Hawaii Soap Company.” This evidence certainly does not admit of a finding that the note was delivered by the “makers” nor does it admit of a conclusion of law that Akira was the agent of the soap company acting within the scope of his authority. If Mr. Dias’ statement that Akira was “acting for the soap company” was a statement of fact it was a mere conclusion or inference arrived at by the witness from other facts and hence incompetent. The facts themselves upon which the conclusion of the witness was predicated should have been shown. (17 Cyc., title *542“Evidence,” p. 209, par. E.) Moreover, the facts upon which the witness came to this conclusion or inference may have been predicated upon the facts themselves inadmissible in evidence. He may have come to this conclusion from statements of Akira and in the absence of evidence aliunde of an existing agency between Akira and the Hawaii Soap Company, Limited. Akira’s declarations of agency would have been inadmissible. (Horwitz’ Jones on Evidence, p. 255.) If Dias’ statement was a conclusion of law it obviously was incompetent.
Moreover, the conclusion of the witness Dias that Akira, the indorser, was acting for the Hawaii Soap Company, Limited, did not result from anything that the defendant company said or did or omitted to say or do. So far as the record discloses Akira may have been acting for the Hawaii Soap Company, Limited, without its knowledge or consent. The evidence is that he was acting for the soap company, not that he was acting for it with its consent. The contract of principal and agent does not arise from the unauthorized acts of an agent. “It is a fundamental principle that agency can exist only by the will of the principal, and with the consent of the agent. It is therefore essential to the formation of the relation that the principal shall in some manner, either expressly or by implication from conduct for which he is responsible, appoint the agent, and that the agent shall in some way accept the appointment.” 31 Cyc., title “Principal and Agent,” 1215.
This evidence of Dias is consistent with an unauthorized act.
If the majority opinion is based upon the theory of ratification, that is, the ratification of the act of the stranger T. Ono in affixing the company’s name or the ratification of the indorser Akira assuming to act as its agent, here similarly the evidence fails to support any finding to *543that effect. The majority opinion states, “There is evidence * * * to the effect that * * * the corporation was given and accepted the sum of $9000 * * The evidence in this regard is that of the same witness Dias who testified upon cross-examination as follows: “Q You don’t know whether the Hawaii Soap Company got this $9000 or not do yon? A They did get it. Q How do you know? A It Avas credited to their account. Q Who by? A By the bank of Bishop & Company. Q You don’t know as a matter of fact personally yourself that they got $9000 except by the books? A I do know. Q Do you know in any other way except by the books? Is that the reason why you know? A Yes.” This evidence simply amounts to the statement that $9000 was credited to the Hawaii Soap Company, Limited, on the books of the bank. But whether the company ever enjoyed this credit or drew against it the record is absolutely silent. There was no showing that the soap company solicited credit or that credit was extended to it by the bank at the company’s instance or request. The mere proof that the consideration of the note was placed to the company’s credit at the bank is no proof that the company enjoyed that credit, much less that it received it. All the evidence adduced by the plaintiff is consistent with the unauthorized acts of strangers without the prior or subsequent knowledge or consent of the soap company, either express or implied.
Nor is it a question of whether or not the defendant soap company introduced any evidence. It was entitled to repose secure upon its plea of general issue and demand of the plaintiff that it prove all the necessary and material allegations of its complaint.
I fail to see wherein either upon estoppel or ratification the plaintiff showed any implied authority on the part of T. Ono to sign the name of the Hawaii Soap Company, Limited, to the note or any acts or conduct on the *544part of the soap company ratifying the acts of T. Ono or Akira. Under the circumstances the plaintiff wholly failed to prove the execution of the note by the Hawaii Soap Company, Limited, and the latter’s motion for non-suit should have been granted.